Case 3:17-cv-00101-RDM Document 525-6 Filed 08/18/20 Page 1 of 4




             EXHIBIT 4
              Case 3:17-cv-00101-RDM Document 525-6 Filed 08/18/20 Page 2 of 4
                                                                            Exhibit 4


                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
  Consumer Finance Protection Bureau,                    )
                                                         )
          Plaintiff,                                     )
                                                         )
  V.
                                                         )    Civil Action No. 3:17-cv-00101-RDM
                                                         )          (Hon. Robert D. Mariani)
                                                         )
  Navient Corporation, et al.,                           )
                                                         )
          Defendants.                                    )

                            DECLARATION OF STEPHANIE K. BOX

        I, Stephanie K. Box, declare as follows:

        1.

role since September 2018 and have been employed at Navient since July 2015.

        2.



authenticating certain documents.

        3.       In my capacity as a litigation paralegal, I have had extensive experience with a wide

range of Navient documents, and I am well-positioned to identify whether a Navient document is

authentic. I am particularly familiar with Navient templates, letters, forms, and servicing records.

In my role as a litigation paralegal, I frequently collect these sorts of documents for production in

litigation.

        4.       Counsel for Navient instructed me to review the following exhibits attached to



Summary Judgment                 Exs. 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23,

24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 47, 48, 51, 53, 55, 56, 58, 59,



                                                     1
            Case 3:17-cv-00101-RDM Document 525-6 Filed 08/18/20 Page 3 of 4



60, 62, 64, 66, 67, 70, 72, 74, 75, 77, 78, 79, 80, 83, 85, 86, 90, 91, 92, 95, 96, 98, 99, 100, 101, 127,

128, 129, 130, 131, 132, 134, 135, 142, 143, 144, 145, 146, 147, 150, 211, and 214.

       5.      I have reviewed each of these exhibits. I attest that the templates, letters, forms, and

records contained in these exhibits are true and correct copies, and I attest to the authenticity of the

same. Specifically:

               a.      Templates: The following exhibits contain authentic copies of Navient letter

                       and email templates: SUF Exs. 9, 10, 11, 12, 17, 18, 20, 23, 26, 27, 29, 32,

                       33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 127, 129, 130, 131, 134, 135, 142, and

                       143.

               b.      Letters and Emails: The following exhibits contain authentic copies of

                       Navient letters and emails as they were sent to borrowers: SUF Exs. 6, 7, 8,

                       13, 14, 15, 16, 19, 21, 22, 24, 25, 28, 30, 31, 47, 56, 58, 60, 67, 70, 72, 74, 77,

                       78, 80, 85, 90, 91, 92, 95, 98, 99, 100, 101, 128, 132, 144, 145, 146, 147, 211,

                       and 214.

               c.      Forms: The following exhibits contain authentic copies of forms sent or

                       received by Navient: SUF Exs. 8, 16, 21, 28, 30, 47, 48, 58, 72, 74, 78, 80,

                       90, 92, 95, 128, 132, 144, and 146.

               d.      Servicing Records: The following exhibits contain authentic copies of

                       Navient servicing records: SUF Exs. 51, 53, 55, 59, 62, 64, 66, 75, 79, 83, 86,

                       96, and 150.

       6.      Based on my substantial experience and familiarity with these sorts of documents,

and my review of the substance and defining characteristics of the above listed exhibits, I represent

to the Court that all documents included in the above listed exhibits are authentic.



                                                    2
         Case 3:17-cv-00101-RDM Document 525-6 Filed 08/18/20 Page 4 of 4



      I declare under penalty of perjury that the foregoing is true and correct. Executed on

August 13, 2020.



                                                    Stephanie K. Box




                                                3
